I write separately to reaffirm my view that plain error should be found where convictions are improperly entered but are affirmed by this Court when the sentences run concurrent to the improper conviction.  See Statev. Martin (Feb. 9, 1999), Summit App. No. 18715, unreported (Carr, J., dissenting in part and concurring in part).  "[R]egardless of whether the sentences are made to run concurrently, a defendant has a substantial stake in each and every one of his convictions."  Id.  While Martin dealt with the issue of allied offenses of similar import, and the instant case involves a disputed lesser included offense, I believe my reasoning inMartin applies with equal force to this case.  Accordingly, I respectfully dissent.
I concur in the balance of the opinion.